                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-1269-SVW (KS)                                          Date: February 24, 2020
Title       Charles Trayzon Gilbert v. J. Fernald




Present: The Honorable:        Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On February 3, 2020, Plaintiff, a California state prisoner proceeding pro se, filed a civil
rights complaint pursuant to 42 U.S.C. § 1983 (the “Complaint”) in the Eastern District of
California. (Dkt. No. 1.) The Complaint asserts claims under the First and Eighth Amendments
to the U.S. Constitution against J. Fernald, a correctional officer with California State Prison – Los
Angeles County (“CSP-LAC”). Specifically, Plaintiff alleges that, on July 28, 2019, Defendant
Fernald appeared at Plaintiff’s cell door and “solicited Plaintiff saying ‘are you stroking your
dick?’” (Complaint at 3.) Plaintiff responded by reaching for Title 15 of the California Code of
Regulations and threatening to “write[] [Defendant] up.” (Complaint at 3.) Defendant then
threatened to “send [Plaintiff] to the hole.” (Complaint at 3.) Plaintiff “recoiled . . . without further
protest.” (Complaint at 3.) Plaintiff alleges that Defendant “meant to strike fear in Plaintiff,
knowing that Plaintiff would be subjected to the underground regulation[,] . . . which authorizes
yellow placards to be placed on the outside of Plaintiff’s cell door and windows, identifying and
labeling him as a sex offender.” (Complaint at 4.) “Upon the enforcement of this regulation,
Plaintiff began receiving death threats from other inmates.” (Complaint at 4.) Plaintiff alleges
that Defendant’s actions caused Plaintiff to “liv[e] under the threat of foreseeable harm, which
[D]efendant anticipated, planned, and orchestrated.” (Complaint at 4.)

         On February 7, 2020, the Eastern District transferred the action to the Central District.
(Dkt. No. 2.) Also on February 7, 2019, the Court notified Plaintiff that he had failed to pay the
filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 4.) More than two
weeks have now passed and Plaintiff has not responded to the Court’s notification. Accordingly,
because Plaintiff has neither paid the filing fee nor obtained authorization to proceed without



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-1269-SVW (KS)                                      Date: February 24, 2020
Title       Charles Trayzon Gilbert v. J. Fernald


prepayment of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later
than March 16, 2020, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the March 16, 2020 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
